DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 01/05/2022 has been entered and fully considered. Claims 1-10 remain pending in the application, where the claims 1-3 have been amended. 


Response to Arguments
2- Examiner has considered applicants’ remarks about the priority document, and acknowledges the reception, by the Office, of the priority document on 7/14/2020. The 37 CFR 1.55 have therefore been met herein.

3- Examiner has considered applicants’ proposed amendments and acknowledges they moot the 35 USC (f) claim interpretation of Claim 3, and overcome the 35 USC 112 rejections of Claims 1-10, as set forth in the non-final office action mailed on 11/16/2021. The above interpretation/rejections are therefore withdrawn. 

4- The claim interpretation, under 35 USC 112(f) of claim 1, is maintained since “modulation/demodulation device(s)” can be interpreted as a computer hardware, or a software/code therein (see some definitions for the generic placeholder “device” from https://www.thefreedictionary.com/device hereunder). 


    PNG
    media_image1.png
    485
    954
    media_image1.png
    Greyscale

5- Moreover, the “modulation/demodulation device(s)” are not accompanied in the claim language with enough structure to perform the claimed function(s). See MPEP 2181 Sect. I (“In response to the Office action that finds that 35 U.S.C. 112(f)  is invoked, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function).” )

6- Applicants’ arguments with respect to the rejections of claim 1, and its dependent claims, under 35 USC §103 have been fully considered but are found not persuasive.

7- First, the Examiner submits that the amendment to Claim 1, i.e. “apply to the modulation signal, via the modulation device, a first pseudo-random sequence of jumps of a parameter selected among a phase, a frequency, and an amplitude of the modulation signal”, 
Second, here is a brief response to the Arguments presented by the Applicants, with respect to the previous 35 USC 103 obviousness based rejection of claim 1, to explain further the rationale behind the new rejections and the Examiner’s interpretations.
Applicants argue in their response (pp. 8-10) that Laforest fails to teach “wherein the frst and second sequences of jumps of said parameter are non-correlated”, insisting on the “second method”, described in ¶ 10, 123 of Laforest and in which the sequence of phase jumps is disclosed to be the “same”.
Although agreeing with the Applicants about that the sequence similarity/correlation between the phase jump sequences (0 or Pi) is disclosed by Laforest, the Examiner respectfully disagrees with Applicants’ arguments that the difference in the frequencies at which the phase jump sequences are applied via the modulation of the signals that undertake the phase jump sequences, and the frequency shift used therein, has “no bearing on, much less any application on, the further applied first and second pseudo random sequences of phase jumps”. Since the phase jump sequences are applied via MAO1 and MAO2, which are subject to the two different modulation frequencies. These modulation frequencies are construed to be those of the signals carrying the phase jump sequences and therefore confer to the actual sequences of jumps applied to the signals the two arms of the interferometer a difference i.e. a non-correlating characteristic, at least in their frequencies.


For a compact prosecution, the Applicants are respectfully invited to request, at their convenience, a telephonic interview with the Examiner before their next response or prosecution step, to examine the options to expedite the resolution of the instant application, if any. 

Claim Interpretation - 35 USC § 112
8- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Modulation device and Demodulation device in claim 1, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

10- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11- Claims 1-6, 8-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Laforest et al. (PGPUB No. 2016/0327904, cited by the Applicants).
In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).

The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

As to amended claim 1, Laforest teaches an imaging system (Figs. 1-14 and Abstract), comprising: a coherent light source (101/103) imaging system being configured to, during a measurement phase: apply to the modulation signal, via the modulation device , a first pseudo-random sequence of jumps of a parameter selected among a phase, a frequency, and an amplitude of the modulation signal; and simultaneously apply to the modulated portion of the object beam , via the demodulation device , a second pseudo-random sequence of jumps of said parameter (¶ 10, 116, 123-125).

However, Laforest teaches in ¶ 32 for ex. the signal frequencies from MAO1 and MAO2 are different, i.e. non-correlated at least in their frequency differences. Also, in ¶ 48, the modulation frequencies are shifted differently, i.e. which would produce two signals bearing same pseudo-random sequences but not aligned in the frequency domain, i.e. which is construed here as a non-correlation.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Laforest so that wherein the first and second sequences of jumps of said parameter are non- correlated, with the advantage of avoiding any signal aliasing or harmonics affecting the measurement outcomes. 

As to claims 2-4, 8, 10, Laforest teaches the system according to claim 1, configured to, during an acquisition phase, implement M successive measurement phases, M being an integer greater than 2or equal to 2, and, at each measurement phase, acquire, via the image sensor , a value representative of a complex field of the modulated portion of the object beam; (Claim 3) comprising an electronic circuit configured to implement a step of reconstruction, based on the M values acquired during the acquisition phase, of a set of L values representative of a light absorption at L different positions on an optical path of the modulated portion of the object beam, L being an integer greater than or equal to 2; (Claim 4) wherein L is greater than M; and (claim 8) wherein the modulation device comprises an acoustic-optical modulator placed on the optical path of the object beam upstream of a scene to be analyzed; (Claim 10) wherein the 

As to claims 5-6, Laforest teaches the system according to claim s 1 , wherein the modulation device is an acoustic-optical modulation device; (Claim 6) wherein the modulation device comprises an ultrasound transducer, the modulation signal being an ultrasound wave applied by the ultrasound transducer to a portion of a sample to be analyzed, placed on the optical path of the object beam (¶ 116-118, 123-125). 

As to claim 9, Laforest teaches the system according to claim 1, wherein the demodulation device is an electronic demodulation device integrated to the image sensor (Figs. 6-14 and ¶ 55, 60-65 for ex.; parts of the image sensor and the electronic modulation/demodulation are integrated in the same electronic system such as the converters.)  

Allowable Subject Matter

12- Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for the possibly allowable matter: 


The system according to claim 6, wherein the modulation device comprises a plurality of ultrasound transducers arranged in an array, linear or not, and, during each measurement phase, the ultrasound modulation wave is emitted in fractions by the different transducers according to a pseudo-random function .  

in combination with the other limitations from the base claims.
The closest prior art found that pertains to the invention, with emphasis added, is Laforest and Lesaffre. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886